DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Langerbeins et al., US 2011/0046331 A1 (hereinafter “Langerbeins”).

Langerbeins teaches a polymerizable composition comprising: (a) acrylates and/or methacrylates; (b) 0.05 to 70 wt. % silica particles having an average particle size of 1 to 30 nm which have polymerizable groups of methacrylol, acryloyl, styryl, among others and not more than 2 wt. % of crosslinker molecules. See Langerbeins, Abstract; [0015], [0024] – [0029]. Langerbeins further discloses thermoformed articles and stretched materials. See Langerbeins, [0070] – [0074]. Langerbeins further teaches a method for producing thermoformable sheets comprising a step of polymerizing methacrylate and silica to produce a methacrylate resin followed by stretching the resin. See Langerbeins, Examples 1-3, [0071]. Although Langerbeins does not disclose all the characteristics and properties of the claimed molded article, based on the substantially identical process using substantially identical methacrylate and silica particles with polymerizable groups, the Examiner has a reasonable basis to believe that the properties claimed in the present invention is inherent in the thermo-formable articles disclosed by Langerbeins. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessary make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  However, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  See In re Rijckaert, 9 F.3d. 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)(reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessary due to optimization of conditions, not what was necessarily present in the prior art).  “To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing describe in the reference, and that it would be so recognized by persons of ordinary skill.  Inherency, however, may not be established by probabilities or possibilities.  The mere fact that a certain thing may result from a given set of circumstances is not sufficient.'”  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51.  “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.”  Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).

The Examiner reasons that if a molded article is prepared by a known process, then the article itself and its properties are known as well. The Examiner finds nothing in the disclosure of Langerbeins that would suggest that the properties of the thermoformable articles are different from the properties of the claimed molded article. Even if the disclosure of Langerbeins does not satisfy the requirements of 35 USC 102(a)(1), it still would have been obvious to one of ordinary skill in the art to arrive at the claimed molded articles, because it appears that the claimed molded articles are within the generic disclosure of Langerbeins and a person of ordinary skill in the art would have expected all embodiment of Langerbeins to have similar properties. Applicant has not demonstrated that the differences, if any, between the claimed molded articles and the thermoformable articles disclosed by Langerbeins give rise to unexpected results.  The evidence presented to rebut the prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.  See In re Dill and Scales, 202 USPQ 805 (CCPA 1979).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh